Opinion
Per Curiam,
In this trespass suit the defendant appeals from the action of the court below refusing his motion for judgment on the pleadings. The plaintiff filed his complaint to which the defendant filed an answer containing new matter. The plaintiff filed a reply to the new matter. The defendant then moved for judgment on the pleadings.
We need not consider the merits of the motion because an order denying a defendant’s motion for judg*551ment on the pleadings is interlocutory and may not be appealed. An interlocutory order is not appealable unless expressly made so by statute and there is no statute authorizing an appeal in this case. The Act of April 18, 1874, P. L. 64, 12 P.S. 1097, which has been construed as allowing appeals from the refusal of a motion for judgment on the pleadings does not authorize this appeal because that Act applies only to a denial of plaintiffs’ motions in assumpsit cases. Vandetti v. Schuster, 418 Pa. 68, 208 A. 2d 864 (1965), and cases therein cited.
No jurisdictional decision was made by the lower court entitling defendant to appeal under the Act of March 5, 1925, P. L. 23, 12 P.S. 672. Jurisdiction over the cause of action was never questioned and defendant in his answer admitted jurisdiction over his person.
Appeal quashed.